36 F.3d 1114
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CHROMATICS INTERNATIONAL, INC., Plaintiff-Appellant,v.AVON PRODUCTS, INC., Defendant-Appellee.
Nos. 93-1296, 93-1362.
United States Court of Appeals, Federal Circuit.
Aug. 31, 1994.

1
Appeal from a decision of the United States District Court for the Southern District of New York in 90-CV-2393 entered January 28, 1993 and May 12, 1993, from Judge Kevin Thomas Duffy.


2
S.D.N.Y.


3
DISMISSED.

Official Caption1
Authorized Abbreviated Caption2

4
CHROMATICS INTL v AVON PRODUCTS, 93-1296, -1362

ORDER
The parties having so agreed, it is

5
ORDERED that the proceeding is DISMISSED under Fed.R.App.P. 42(b).



1
 Required for use on petitions, formal briefs and appendices, court opinions, and dispositive court orders.  FRAP 12(a);  32(a)


2
 Authorized for use only on items not requiring the Official Caption as listed in note 1